 

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”), dated as of February 23, 2011, is
entered into by and between ANALYSTS INTERNATIONAL CORPORATION, a Minnesota
corporation (“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”).

 

RECITALS

 

Company and Wells Fargo are parties to that certain Credit and Security
Agreement dated as of September 30, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used in these recitals shall have the meanings ascribed to them in the Credit
Agreement unless otherwise specified herein.

 

Company has requested that certain amendments be made to the Credit Agreement,
which Wells Fargo is willing to make pursuant to the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             Defined Terms. Exhibit A to the Credit Agreement is hereby
amended by adding or amending, as the case may be, the following defined terms:

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or equity, whether now outstanding or issued after the
date hereof, including all common stock, preferred stock, partnership interests
and limited liability company member interests.

 

“First Amendment Effective Date” means February 23, 2011.

 

“Guarantor” means, as the context may require, any Person now or in the future
guaranteeing any Indebtedness through the issuance of a Guaranty (and
“Guarantors” means all of foregoing collectively).

 

“Letter of Credit Fee” is defined in Section 1.8(g).

 

“Margin” means, with respect to computation of the applicable interest rate on
Advances or the applicable Letter of Credit Fee or Unused Line Fee, as the case
may be, the applicable increment set forth and described in the Pricing Grid,
established as of the last day of each fiscal quarter according to the then
applicable Status. Any adjustment in the applicable Margin shall become
effective on the first day of the fiscal quarter immediately after establishment
of the applicable Margin and Status for the previous fiscal quarter. If
financial statements of the Consolidated Group necessary to establish

 

1

--------------------------------------------------------------------------------


 

the appropriate Margin hereunder are not received by Wells Fargo on or prior to
the date required pursuant to Section 5. 1, the applicable Margin shall be
determined as if Level I Status were in effect and such Level I Status shall
remain in effect until such time as the required financial statements are so
received and any Event of Default occurring as result of such failure to timely
deliver the required financial statements has been waived in writing by Wells
Fargo. Until the first adjustment of the Margins hereunder, as of March 31,
2011, the Margins shall be established on the basis of Level II Status.

 

“Maturity Date” means September 30, 2014.

 

“Pricing Grid” means the pricing grid attached as Exhibit H.

 

“Status” means the financial condition of Company expressed as Level I, Level
II, or Level III, each as determined in accordance with the definition of Margin
and the Pricing Grid.

 

“Unused Line Fee” is defined in Section 1.8(b).

 

2.             Interest and Related Matters. Section 1.7 of the Credit Agreement
is hereby amended as follows:

 

(a)           Section 1.7(a)(iii) of the Credit Agreement is hereby deleted.

 

(b)           Default Interest Rate. Section 1.7(b) of the Credit Agreement is
hereby amended by deleting the phrase “three percent (3.00%)” and substituting
therefor the phrase “two percent (2.00%)”.

 

(c)           A new Section 1.7(d) is hereby added to the Credit Agreement
immediately following Section 1.7(c) thereof to read as follows:

 

(d)           Recalculation of Margins by Wells Fargo. If amended or restated
financial statements would change previously calculated Margins, or if Wells
Fargo determines that any financial statements have materially misstated
Company’s financial condition, then Wells Fargo may, using the most accurate
information available to it, recalculate the financial test or tests governing
the Margins and retroactively reduce or increase the Margins and charge Company
additional interest, which may be imposed on Company from the beginning of the
appropriate fiscal quarter to which the recalculated financial tests relate or
to the beginning of the fiscal quarter in which any Event of Default has
occurred, as Wells Fargo in its sole discretion deems appropriate.

 

3.             Fees. Section 1.8 of the Credit Agreement is hereby amended as
follows:

 

(a)           Section 1.8(b) of the Credit Agreement is hereby amended to read
as follows:

 

(b)           Unused Line Fee. Company shall pay Wells Fargo an annual unused
line fee (the “Unused Line Fee”) equal to (i)(A) one-half of one percent

 

2

--------------------------------------------------------------------------------


 

(0.5%) prior to the First Amendment Effective Date and (B) the applicable Margin
on or after the First Amendment Effective Date times (ii) the daily average of
the Maximum Line Amount reduced by outstanding Advances and the L/C Amount (the
“Unused Amount”), from the date of this Agreement to and including the
Termination Date, which Unused Line Fee shall be payable monthly in arrears on
the first day of each month and on the Termination Date.

 

(b)           Line of Credit Termination and/or Reduction Fees.
Section 1.8(d) of the Credit Agreement is hereby amended in its entirety to read
as follows:

 

(d)           Line of Credit Termination and/or Reduction Fees. If (i) Wells
Fargo terminates the Line of Credit or reduces the Maximum Line Amount during a
Default Period, or if (ii) Company terminates the Line of Credit on a date prior
to the Maturity Date, or if (iii) Company reduces the Maximum Line Amount, then
Company shall pay Wells Fargo as liquidated damages a termination or reduction
fee, as applicable, in an amount equal to a percentage of the Maximum Line
Amount or the reduction of the Maximum Line Amount, as the case may be,
calculated as follows: (A) one percent (1.00%) if the termination or reduction
occurs on or before September 30, 2011; (B) one-half of one percent (0.50%) if
the termination or reduction occurs after September 30, 2011, but on or before
September 30, 2012; (C) one-quarter of one percent (0.25%) if the termination or
reduction occurs after September 30, 2012, but on or before September 30, 2013;
provided, however, the termination fee set forth in this Section 1.8(d) shall be
waived by Wells Fargo if the Line of Credit is fully refinanced by a commercial
banking office of Wells Fargo at any time following March 31, 2011.

 

(c)           Section 1.8(g) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

(g)           Letter of Credit Fees. Company shall pay a fee (the “Letter of
Credit Fee”) with respect to each Letter of Credit issued by Wells Fargo equal
to (i)(A) three percent (3.0%) prior to the First Amendment Effective Date and
(B) the applicable Margin on or after the First Amendment Effective Date, times
(ii) the Aggregate Face Amount of the Letter of Credit accruing daily from and
including the date the Letter of Credit is issued until the date that it either
expires or is returned for cancellation, which Letter of Credit Fee shall be
payable monthly in arrears on the first day of each month and on the date that
the Letter of Credit either expires or is returned for cancellation; provided,
however, following an Event of Default, the Letter of Credit Fee shall increase
to (x) (A) five percent (5.0%) if prior to the First Amendment Effective Date
and (B) two percent (2.0%) plus the applicable Margin on or after the First
Amendment Effective Date, times (y) the Aggregate Face Amount of such Letter of
Credit, commencing on the first day of the fiscal quarter in which the Default
Period begins and continuing through the last day of such Default Period, or any
shorter time period that Wells Fargo in its sole discretion may deem
appropriate, without waiving any of its other rights and remedies. Pricing will
be determined on a case-by-case basis in respect of any commercial letters of
credit.

 

3

--------------------------------------------------------------------------------


 

4.             Issuance of Letters of Credit; Amount. Section 1.11(a)(i) of the
Credit Agreement is hereby amended by deleting the amount “$3,000,000” and
substituting therefor the amount “$5,000,000”.

 

5.             Reporting Requirements. Section 5.1 of the Credit Agreement is
hereby amended as follows:

 

(a)           Supplemental Reports. Section 5.1(e) of the Credit Agreement is
hereby amended by deleting the amount “$8,000,000” and substituting therefor the
amount “$6,000,000”.

 

(b)           Litigation. Section 5.1(f) of the Credit Agreement is hereby
amended in its entirety to read as follows:

 

(f)            Litigation. No later than 5 days after discovery, a Record
notifying Wells Fargo of any litigation or other proceeding before any court or
governmental agency which seeks a monetary recovery against Company or any
Subsidiary in excess of $250,000.

 

(c)           Defaults. Section 5.1(h) of the Credit Agreement is hereby amended
by deleting the phrase “3 days” and substituting therefor the phrase “5 days”.

 

(d)           Disputes. Section 5.1(i) of the Credit Agreement is hereby amended
in its entirety to read as follows:

 

(i)            Disputes. Promptly upon discovery, a Record notifying Wells Fargo
of (i) any disputes or claims by Company’s customers exceeding $500,000
individually or $1,000,000 in the aggregate during any fiscal year; (ii) credit
memos not previously reported in Section 5.1(e); and (iii) any goods returned to
or recovered by Company or services disputed outside of the ordinary course of
business or in the ordinary course of business but with a value in an amount in
excess of $500,000.

 

(e)           Violations of Law. Section 5.1(n) of the Credit Agreement is
hereby amended by deleting the phrase “3 days” and substituting therefor the
phrase “5 days”.

 

6.             Financial Covenants. Section 5.2 of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

Section 5.2 Financial Covenants. Company agrees to comply with the financial
covenants described below, which shall be calculated using GAAP consistently
applied, except as they may be otherwise modified by the following capitalized
definitions:

 

(a)           Minimum Year-to-Date Earnings Before Taxes. Company shall achieve,
during each year-to-date period described below, Earnings Before Taxes

 

4

--------------------------------------------------------------------------------


 

for the Consolidated Group of not less than the amount set forth for each such
year-to-date period (numbers appearing between parentheticals are negative):

 

Year-to-Date
Period Ended

 

Minimum Earnings
Before Taxes

 

April 2, 2011

 

$

(400,000

)

July 2, 2011

 

$

(1,200,000

)

October 1, 2011

 

$

(1,000,000

)

December 31, 2011

 

$

(800,000

)

 

(b)           Minimum Trailing Twelve Months Earnings Before Taxes.  Company
shall achieve, during each twelve month period described below, Earnings Before
Taxes for the Consolidated Group of not less than the amount set forth for each
twelve month period (numbers appearing between parentheticals are negative):

 

Twelve Month

Period Ended

 

Minimum Earnings
Before Taxes

 

March 31, 2012

 

$

(750,000

)

June 30, 2012

 

$

(750,000

)

September 29, 2012

 

$

(750,000

)

December 29, 2012

 

$

(750,000

)

March 30, 2013

 

$

(750,000

)

June 29, 2013

 

$

(750,000

)

September 28, 2013

 

$

(750,000

)

December 28, 2013

 

$

(750,000

)

March 29, 2014

 

$

(750,000

)

June 28, 2014

 

$

(750,000

)

September 27, 2014

 

$

(750,000

)

 

(c)           Capital Expenditures. Company and its Subsidiaries shall not incur
or contract to incur Capital Expenditures of more than $2,000,000 in the
aggregate for the Consolidated Group during any fiscal year.

 

7.             Investments and Subsidiaries. Section 5.6(c) of the Credit
Agreement is hereby amended by deleting the phrase, “one month”, therein and
substituting the phrase, “three months”, therefor.

 

5

--------------------------------------------------------------------------------


 

8.             Collateral Examination. Section 5.10(c) of the Credit Agreement
is hereby amended in its entirety to read as follows:

 

(c)           Collateral Exams and Inspections. Company shall permit, and shall
cause each Subsidiary to permit, Wells Fargo’s employees, accountants, attorneys
or other Persons acting as its agent, to examine and inspect any Collateral or
any other property or assets of Company or any Subsidiary at any time during
ordinary business hours; provided, however, so long as: (i) (A) no Event of
Default exists, (B) the sum of outstanding Advances and the L/C Amount have been
less than $3,000,000 in the aggregate at all times, and (C) the sum of
Cash-on-Hand and the Excess Borrowing Base Availability has been $6,000,000 in
the aggregate or more at all times, then collateral exams may be performed on an
annual basis; or (ii) (A) no Event of Default exists and (B) the sum of
Cash-on-Hand and the Excess Borrowing Base Availability has been $4,000,000 in
the aggregate or more at all times, then collateral exams may be performed on a
semi-annual basis.

 

9.             Definitional Terms and Rules of Interpretation. Section 7.14 of
the Credit Agreement is hereby amended by adding the following sentence
immediately after the first sentence thereof to read as follows:

 

The following terms, when used in the definition of “Collateral” in this
Agreement (whether or not capitalized) shall have the meanings given them in the
UCC (and specifically in Article 9 of the UCC in the case of the definition of
“Instrument”): “Chattel paper”, “Deposit account”, “Document”, “Electronic
chattel paper”, “Goods”, “Instrument”, “Letter-of-credit right” and “Letter of
credit”.

 

10.           Events of Default. Section 6.1(i) of the Credit Agreement is
hereby amended by deleting the amount “$100,000” and substituting therefor the
amount “$500,000”.

 

11.           Exhibits. Exhibits D and E of the Credit Agreement are hereby
replaced with Exhibits D and E, respectively, to this Agreement. Exhibit H to
the Credit Agreement, in the form of Exhibit H to this Amendment, is hereby
added immediately following Exhibit G thereof.

 

12.           Eligibility of Billed Accounts of General Motors Corporation and
its Affiliates. As of the date of this Amendment, the restrictions on Eligible
Billed Accounts with respect to Billed Accounts owed by General Motors
Corporation or any of its Affiliates imposed by Wells Fargo in that certain
letter dated as of September 30, 2009, from Wells Fargo to Company, are hereby
eliminated.  The foregoing modification is effective only in this specific
instance and for the specific purpose for which it is given, and does not
entitle Company to any other or further modification in any similar or other
circumstances or establish a course of dealing between the parties.

 

6

--------------------------------------------------------------------------------


 

13.           No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

 

14.           Conditions Precedent. This Amendment shall be effective when Wells
Fargo shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to Wells Fargo in its sole
discretion:

 

(a)           a Certificate of the Secretary of Company certifying (i) as to the
resolutions of the board of directors of Company approving the execution and
delivery of this Amendment, (ii) that attached thereto are true, complete and
correct copies of the Constituent Documents of Company as in effect as of the
date of this Amendment, and (iii) that the officers and agents of Company who
have been certified to Wells Fargo, pursuant to the Certificate of Authority of
Company’s secretary or assistant secretary dated September 30, 2009, as being
authorized to sign and to act on behalf of Company continue to be so authorized
or setting forth the sample signatures of each of the officers and agents of
Company authorized to execute and deliver this Amendment and all other
documents, agreements and certificates on behalf of Company; and

 

(b)           such other matters as Wells Fargo may require.

 

15.           Representations and Warranties. Company hereby represents and
warrants to Wells Fargo as follows:

 

(a)           Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by Company and
constitute the legal, valid and binding obligation of Company, enforceable in
accordance with its terms;

 

(b)           the execution, delivery and performance by Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not: (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign; (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Company, or the articles of
incorporation or by-laws of Company; or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Company is a party or by which it
or its properties may be bound or affected; and

 

(c)           all of the representations and warranties contained in Article IV
of the Credit Agreement are correct on and as of the date hereof as though made
on

 

7

--------------------------------------------------------------------------------


 

and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

 

16.           References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.

 

17.           No Waiver. The execution of this Amendment and the acceptance of
all other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreement or a waiver
of any breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

 

18.           Release. Company hereby absolutely and unconditionally releases
and forever discharges Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which Company has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

 

19.           Costs and Expenses. Company hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse Wells Fargo on demand for all costs and
expenses incurred by Wells Fargo in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, Company specifically
agrees to pay all fees and disbursements of counsel to Wells Fargo for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Company hereby
agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Company, make a loan to Company
under the Credit Agreement, or apply the proceeds of any loan, for the purpose
of paying any such fees, disbursements, costs and expense.

 

20.           Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

 

Signature page follows

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

ANALYSTS INTERNATIONAL
CORPORATION

 

 

 

 

 

 

By:

[g65921ia01i001.jpg]

 

 

 

Name:

Randy W. Strobel

 

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

 

Name:

Ronald E. Gockowski

 

 

Title:

Authorized Signatory

 

 

Signature Page to First Amendment to Credit and Security Agreement

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

ANALYSTS INTERNATIONAL
CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Randy W. Strobel

 

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

[g65921ia01i002.jpg]

 

 

 

Name:

Ronald E. Gockowski

 

 

Title:

Authorized Signatory

 

Signature Page to First Amendment to Credit and Security Agreement

 

10

--------------------------------------------------------------------------------

 


 

Exhibit D to First Amendment

Exhibit D to Credit and Security Agreement

 

REPRESENTATIONS AND WARRANTIES

 

Company represents and warrants to Wells Fargo as follows:

 

(a)           Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number.  Company and each of its Subsidiaries is a corporation or
limited liability company, organized, validly existing and in good standing
under the laws of the State of Minnesota, and each is licensed or qualified to
transact business in all jurisdictions where the character of the property owned
or leased or the nature of the business transacted by it makes such licensing or
qualification necessary. Company and each of its Subsidiaries has all requisite
power and authority to conduct its business, to own its properties and to
execute and deliver, and to perform all of its obligations under, those Loan
Documents and any other documents or agreements that it has entered into with
Wells Fargo related to this Agreement. During their existence, Company and each
of its Subsidiaries have done business solely under the names set forth below in
addition to its correct legal name. The chief executive office and principal
place of business of Company and each of its Subsidiaries is located at the
address set forth below, and all of the records of Company and each of its
Subsidiaries relating to its business or its properties are kept at that
location. All Inventory and Equipment of Company and each of its Subsidiaries is
located at that location or at one of the other locations set forth below. The
name, Federal Employer Identification Number and Organization Identification
Number of Company and each of its Subsidiaries are correctly set forth below.

 

Trade Names

 

 

 

 

·

AIC

 

 

 

 

·

Analysts International

 

 

 

 

·

Analysts International Corporation

 

                Chief Executive Office / Principal Place of Business

 

                3601 West 76th Street # 500

                Minneapolis, MN 55435

 

11

--------------------------------------------------------------------------------


 

                Other Inventory and Equipment Locations

 

1.   1101 Perimeter Drive, Suites 830 and 835, Schaumburg, IL 60173

 

2.   2365 Harrodsburg Road, Southcreek Park Bldg G, Lexington, KY 40504

 

3.   1530 Greenview Drive SW, Suite 112A, Rochester, MN 55902

 

4.   2345 Grand Blvd., Suite 750, Kansas City, MO 64108

 

5.   1066 Executive Parkway, Suite 300, St. Louis, MO 63141

 

6.   702 N. 129th Street, Suite 123, Omaha, NE 68154

 

7.   Tri West Plaza, 3030 LBJ Frwy, Suite 820, Dallas, TX 75234

 

8.   3800 Heritage Drive, Suite A4, Okemos, MI 48864

 

9.   909 Aviation Parkway, Suite #1200, Morrisville, NC 27560

 

10. 236 Mill Street, Suite A, Rochester, MI 48307

 

Name, Federal Employer Identification Number and Organization Identification
Number

 

Analysts International Corporation

FEIN: 41-0905408

Organizational ID: NAICS 561330 / SIC 7363

 

(b)           Capitalization.  The Capitalization Chart below constitutes a
correct and complete list of all ownership interests of Company and each of its
Subsidiaries and all rights to acquire ownership interests, including the record
holder, number of interests and percentage interests on a fully diluted basis,
and the Organizational Chart below shows the ownership structure of all
Subsidiaries of Company.

 

Capitalization Chart

 

Publicly traded company: NASDAQ: ANLY

 

12

--------------------------------------------------------------------------------


 

Organizational Chart

 

[g65921ia03i001.jpg]

 

(c)           Authorization of Borrowing; No Conflict as to Law or Agreements.
 The execution, delivery and performance by Company and each of its Subsidiaries
of the Loan Documents and any other documents or agreements described in or
related to this Agreement, and all borrowing under the Line of Credit have been
authorized and do not (i) require the consent or approval of Company’s or any
Subsidiary’s Shareholders; (ii) require the authorization, consent or approval
by, or registration, declaration or filing with, or notice to, any governmental
agency or instrumentality, whether domestic or foreign, or any other Person,
except to the extent obtained, accomplished or given prior to the date of this
Agreement; (iii) violate any provision of any law, rule or regulation (including
Regulation X of the Board of Governors of the Federal Reserve System) or of any
order, writ, injunction or decree presently in effect having applicability to
Company or to any Subsidiary or of Company’s or such Subsidiary’s Constituent
Documents; (iv) result in a breach of or constitute a default or event of
default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which Company or any Subsidiary is a party or
by which it or its properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any Lien (other than the Security
Interest or any other security interest in favor of Wells Fargo) upon or with
respect to any of the properties now owned or subsequently acquired by Company
or any Subsidiary.

 

(d)           Legal Agreements.  This Agreement, the other Loan Documents, and
any other document or agreement described in or related to this Agreement, will
constitute the legal, valid and binding obligations of Company and each of its
Subsidiaries which is a party thereto, enforceable against Company and each of
its Subsidiaries in accordance with their respective terms.

 

13

--------------------------------------------------------------------------------


 

(e)           Subsidiaries.  Except as disclosed below, Company has no
Subsidiaries.

 

Subsidiaries

 

Analysts International Business Solution Services, LLC (Inactive), Analysts
International Business Resource Services, LLC (Inactive), Analysts International
Management Services, LLC (Inactive), Analysts International Strategic Sourcing
Services, LLC (Inactive) and Medical Concepts Staffing, Inc. (Inactive)

 

(f)            Financial Condition; No Adverse Change.  Company has furnished to
Wells Fargo its audited financial statements for its fiscal year ended
January 2, 2010, and unaudited financial statements for the fiscal-year-to-date
period ended January 1, 2011, and those statements fairly present the financial
condition of Company and its Subsidiaries as of those dates and the results of
Company and its Subsidiaries’ operations and cash flows for the periods then
ended and were prepared in accordance with GAAP. Since the date of the most
recent financial statements, there has been no material adverse change in
business, properties or condition (financial or otherwise) of Company or its
Subsidiaries.

 

(g)           Litigation.  There are no actions, suits or proceedings pending
or, to Company’s knowledge, threatened against or affecting Company or any of
its Subsidiaries or any of its Affiliates or the properties of Company or any of
its Subsidiaries or any of its Affiliates before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which, if determined adversely to Company or any of its Subsidiaries or
any of its Affiliates, would have a material adverse effect on the financial
condition, properties or operations of Company or any of its Subsidiaries or any
of its Affiliates.

 

Litigation Matters in Excess of $250,000

 

None.

 

(h)           Intellectual Property Rights.

 

(i)            Owned Intellectual Property.  Set forth below is a complete list
of all patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which Company or any Subsidiary is the owner of
record (the “Owned Intellectual Property”). Except as set forth below,
(A) Company or such Subsidiary, as applicable, owns the Owned Intellectual
Property free and clear of all restrictions (including without limitation
covenants not to sue any Person), court orders, injunctions, decrees, writs or
Liens, whether by agreement memorialized in a Record Authenticated by Company or
such Subsidiary, as applicable, or otherwise, (B) no Person other than Company
or such Subsidiary, as applicable, owns or has been granted any right in the
Owned Intellectual Property, (C) all Owned Intellectual Property is valid,
subsisting and enforceable, and (D) Company or such Subsidiary, as applicable,
has taken all commercially reasonable action necessary to maintain and protect
the Owned Intellectual Property.

 

14

--------------------------------------------------------------------------------


 

(ii)          Agreements with Employees and Contractors.  To the actual
knowledge of the executive officers of Company, having undertaken no independent
investigation to verify the fact or matter that is the subject of such
knowledge, Company and each Subsidiary has entered into a legally enforceable
agreement with such Person that is an employee or subcontractor obligating that
Person to assign to Company or such Subsidiary, as applicable, without
additional compensation, any Intellectual Property Rights created, discovered or
invented by that Person in the course of that Person’s employment or engagement
with Company or such Subsidiary (except to the extent prohibited by law), and
further obligating that Person to cooperate with Company or such Subsidiary,
without additional compensation, to secure and enforce the Intellectual Property
Rights on behalf of Company or such Subsidiary, unless the job description of
the Person is such that it is not reasonably foreseeable that the employee or
subcontractor will create, discover or invent Intellectual Property Rights, and
except to the extent that the failure to have entered into any such agreement
would not, in the aggregate, have a material adverse effect on Company’s
operations.

 

(iii)         Intellectual Property Rights Licensed from Others.  Set forth
below is a complete list of all agreements under which Company or any Subsidiary
has licensed Intellectual Property Rights from another Person (“Licensed
Intellectual Property”) other than readily available, non-negotiated licenses of
computer software and other intellectual property used solely for performing
accounting, word processing and similar administrative tasks (“Off-the-shelf
Software”) and a summary of any ongoing payments Company or such Subsidiary is
obligated to make with respect to Licensed Intellectual Property. Except as set
forth below or in any other Record, copies of which have been given to Wells
Fargo, the licenses of Company or any Subsidiary to use the Licensed
Intellectual Property are free and clear of all restrictions, Liens, court
orders, injunctions, decrees, or writs, whether agreed to in a Record
Authenticated by Company or such Subsidiary or otherwise. Except as disclosed
below, neither Company nor any Subsidiary is contractually obligated to make
royalty payments of a material nature, or pay fees to any owner of, licensor of,
or other claimant to, any Intellectual Property Rights.

 

(iv)         Other Intellectual Property Needed for Business.  Except for
Off-the-shelf Software and as disclosed below, the Owned Intellectual Property
and the Licensed Intellectual Property constitute all Intellectual Property
Rights used or necessary to conduct the business of Company and each Subsidiary
as it is presently conducted or as Company or such Subsidiary reasonably
foresees conducting it.

 

(v)           Infringement.  Except as disclosed below, neither Company nor any
Subsidiary has knowledge of, or has received notice either orally or in a Record
alleging, any Infringement of another Person’s Intellectual Property Rights
(including any claim set forth in a Record that Company or any Subsidiary must
license or refrain from using the Intellectual Property Rights of any Person)
and, to the knowledge of Company and each Subsidiary, there is not any
threatened claim or any reasonable basis for any such claim.

 

15

--------------------------------------------------------------------------------


 

                Intellectual Property Disclosures

 

MARK

 

SERIAL NO.

 

REG. NO.

 

 

 

 

 

 

 

[g65921ia03i002.jpg]

 

80140200

 

TMA493176(Canada)

 

 

 

 

 

 

 

[g65921ia03i003.jpg]

 

77/388,676

 

3,723,026

 

 

 

 

 

 

 

[g65921ia03i004.jpg]

 

77/742,368

 

 

 

 

 

 

 

 

 

ANALYSTS INTERNATIONAL

 

1022263

 

TMA574540(Canada)

 

 

 

 

 

 

 

ANALYSTS INTERNATIONAL

 

1291240

 

TMA745940 (Canada)

 

 

 

 

 

 

 

ANALYSTS INTERNATIONAL

 

379226

 

618271 (Mexico)

 

 

 

 

 

 

 

ANALYSTS INTERNATIONAL

 

379227

 

624875 (Mexico)

 

 

 

 

 

 

 

ANALYSTS INTERNATIONAL

 

75/629,884

 

2,354,918

 

 

 

16

--------------------------------------------------------------------------------


 

                Intellectual Property Disclosures

 

MARK

 

SERIAL NO.

 

REG. NO.

 

 

 

 

 

 

 

ANALYSTS INTERNATIONAL

 

78/818,975

 

3,227,276

 

 

 

 

 

 

 

ANALYSTS INTERNATIONAL CORPORATION

 

801403

 

TMA578633 (Canada)

 

 

 

 

 

 

 

ANALYSTS INTERNATIONAL CORPORATION

 

74/713,939

 

2,074,968

 

 

 

 

 

 

 

NEW EQUITIES

 

78/434,089

 

3,047,008

 

 

 

 

 

 

 

RADD

 

882044

 

TMA529369 (Canada)

 

 

 

 

 

 

 

RADD

 

75/459,783

 

2,253,368

 

 

 

 

 

 

 

SYMMETRY WORKFORCE SOLUTIONS

 

78/954,702

 

3,352,428

 

 

                Licensed Intellectual Property: None.

 

(i)            Taxes.  Company, its Subsidiaries and its Affiliates have paid or
caused to be paid to the proper authorities when due all federal, state and
local taxes required to be withheld by each of them. Company, its Subsidiaries
and its Affiliates have filed all federal, state and local tax returns which to
the knowledge of the Officers of Company, any Subsidiary or any Affiliate, as
the case may be, are required to be filed, and Company, its Subsidiaries and its
Affiliates have paid or caused to be paid to the respective taxing authorities
all

 

17

--------------------------------------------------------------------------------


 

taxes as shown on these returns or on any assessment received by any of them to
the extent such taxes have become due.

 

(j)            Titles and Liens.  Company has good and absolute title to all
Collateral free and clear of all Liens other than Permitted Liens. Each
Subsidiary has good and absolute title to all collateral granted to Wells Fargo
under any Security Document free and clear of all Liens other than Permitted
Liens. No financing statement naming Company or any Subsidiary as debtor is on
file in any office except to perfect only Permitted Liens.

 

(k)           No Defaults.  Company and each of its Subsidiaries is in
compliance with all provisions of all agreements, instruments, decrees and
orders to which it is a party or by which it or its property is bound or
affected, the breach or default of which could have a material adverse effect on
the financial condition, properties or operations of Company or such Subsidiary.

 

(l)            Submissions to Wells Fargo.  All financial and other information
provided to Wells Fargo by or on behalf of Company and each Subsidiary in
connection with this Agreement (i) is true and correct in all material respects,
(ii) does not knowingly omit any material fact that would cause such information
to be misleading (except to the extent that such omission would not, in the
aggregate, have a material adverse effect on Company’s operations), and (iii) as
to projections, valuations or proforma financial statements, presents a good
faith opinion as to such projections, valuations and proforma condition and
results.

 

(m)          Financing Statements.  Company and each Subsidiary has previously
authorized the filing of financing statements sufficient when filed to perfect
the Security Interest and other security interests and Liens created by the
Security Documents. When such financing statements are filed, Wells Fargo will
have a valid and perfected security interest in all Collateral under this
Agreement and all Collateral under the other Security Documents which is capable
of being perfected by the filing of financing statements. None of the Collateral
or any other such collateral is or will become a fixture on real estate, unless
a sufficient fixture filing has been filed with respect thereto.

 

(n)           Rights to Payment.  To the best of Company’s knowledge, each right
to payment and each instrument, document, chattel paper and other agreement
constituting or evidencing Collateral under this Agreement or collateral under
any other Security Document is (or, in the case of all future Collateral or
other such collateral, will be when arising or issued) the valid, genuine and
legally enforceable obligation, subject to no defense, setoff or counterclaim of
the account debtor or other obligor named in that instrument.

 

(o)           Employee Benefit Plans.

 

(i)            Maintenance and Contributions to Plans.  Except as disclosed
below, no Company, Subsidiary or ERISA Affiliate (A) maintains or has maintained
any Pension Plan, (B) contributes or has contributed to any Multiemployer Plan,
or (C) provides or has provided post-retirement medical or insurance benefits to
employees or former

 

18

--------------------------------------------------------------------------------


 

employees (other than benefits required under Section 601 of ERISA,
Section 4980B of the IRC, or applicable state law).

 

(ii)          Knowledge of Plan Noncompliance with Applicable Law.  Except as
disclosed below, no Company, Subsidiary or ERISA Affiliate has (A) knowledge
that Company, any Subsidiary or any ERISA Affiliate is not in full compliance
with the requirements of ERISA, the IRC, or applicable state law with respect to
any Plan, (B) knowledge that a Reportable Event occurred or continues to exist
in connection with any Pension Plan, or (C) sponsored a Plan that it intends to
maintain as qualified under the IRC that is not so qualified, and no fact or
circumstance exists which may have an adverse effect on such Plan’s
tax-qualified status.

 

(iii)         Funding Deficiencies and Other Liabilities.  No Company,
Subsidiary or ERISA Affiliate has liability for any (A) accumulated funding
deficiency (as defined in Section 302 of ERISA and Section 412 of the IRC) under
any Plan, whether or not waived, (B) withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan under Section 4201 or
4243 of ERISA, or (C) event or circumstance which could result in financial
obligation to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than routine claims for benefits under the Plan).

 

Employee Benefit Plans

 

1.   Analysts International Corporation Savings and Investment Plan

2.   Special Executive Retirement Plan

3.   Supplemental Medicare Coverage Plan

4.   Supplemental Dental Coverage Plan

5.   Analysts International Corporation Retiree Medical and Dental Benefit
Program

 

(p)           Environmental Matters.

 

(i)           Hazardous Substances on Premises.  Except as disclosed below,
there are not present in, on or under the Premises any Hazardous Substances in
such form or quantity as to create any material liability or obligation for
Company, any Subsidiary or Wells Fargo under the common law of any jurisdiction
or under any Environmental Law, and no Hazardous Substances have ever been
stored, buried, spilled, leaked, discharged, emitted or released in, on or under
the Premises in such a way as to create a material liability.

 

(ii)          Disposal of Hazardous Substances.  Except as disclosed below,
neither Company nor its Subsidiaries have disposed of Hazardous Substances in
such a manner as to create any material liability under any Environmental Law.

 

(iii)          Claims and Proceedings with Respect to Environmental Law
Compliance.  Except as disclosed below, there have not existed in the past, nor
are there any threatened or

 

19

--------------------------------------------------------------------------------


 

impending requests, claims, notices, investigations, demands, administrative
proceedings, hearings or litigation relating in any way to the Premises, Company
or any Subsidiary, alleging material liability under, violation of, or
noncompliance with any Environmental Law or any license, permit or other
authorization issued pursuant to such an Environmental Law.

 

(iv)         Compliance with Environmental Law; Permits and Authorizations.
 Except as disclosed below, Company and each of its Subsidiaries (A) conducts
its business at all times in compliance with applicable Environmental Law,
(B) possesses valid licenses, permits and other authorizations required under
applicable Environmental Law for the lawful and efficient operation of its
business, none of which are scheduled to expire, or withdrawal, or material
limitation within the next 12 months, and (C) has not been denied insurance on
grounds related to potential environmental liability.

 

(v)           Status of Premises.  Except as disclosed below, the Premises are
not and never have been listed on the National Priorities List, the
Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.

 

(vi)          Environmental Audits, Reports, Permits and Licenses.  Company has
delivered to Wells Fargo all environmental assessments, audits, reports,
permits, licenses and other documents describing or relating in any way to the
Premises or Company’s businesses.

 

Environmental Matters

 

None.

 

(q)           Regulation U.  Neither Company nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

 

(r)            Investment Company and Public Utility Holding Company Acts.
 Neither Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

20

--------------------------------------------------------------------------------


 

Exhibit E to First Amendment

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

 

 

To:

 

Wells Fargo Bank, National Association

Date:

 

[                                      , 20        ]

Subject:

 

Financial Statements

 

In accordance with our Credit and Security Agreement dated September 30, 2009
(as amended from time to time, the “Credit Agreement”), attached are the
financial statements of Analysts International Corporation (“Company”) dated
[               , 20          ] (the “Reporting Date”) and the year-to-date
period then ended or the trailing twelve month period, as applicable (the
“Current Financials”). All terms used in this certificate and not otherwise
defined herein have the meanings given in the Credit Agreement.

 

A.            Preparation and Accuracy of Financial Statements. I certify that
the Current Financials have been prepared in accordance with GAAP and fairly
present Company’s financial condition as of the Reporting Date.

 

B.            Name of Company; Merger and Consolidation. I certify that:

 

(Check one)

 

o            Company has not, since the date of the Credit Agreement, changed
its name or jurisdiction of organization, nor has it consolidated or merged with
another Person.

 

o            Company has, since the date of the Credit Agreement, either changed
its name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger: o was consented to
in advance by Wells Fargo in an Authenticated Record, and/or o is more fully
described in the statement of facts attached to this Certificate.

 

C.            Events of Default. I certify that:

 

(Check one)

 

o            I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement, except as previously reported to Wells Fargo in a Record.

 

o            I have knowledge of an Event of Default under the Credit Agreement
not previously reported to Wells Fargo in a Record, as more fully described in
the statement of facts attached to this Certificate, and further, I acknowledge
that Wells Fargo may under the terms of the Credit Agreement impose the Default
Rate at anytime during the resulting Default Period.

 

21

--------------------------------------------------------------------------------


 

D.            Litigation Matters. I certify that:

 

(Check one)

 

o            I have no knowledge of any material adverse change to the
litigation exposure of Company or any of its Affiliates or of any Guarantor.

 

o            I have knowledge of material adverse changes to the litigation
exposure of Company or any of its Affiliates or of any Guarantor not previously
disclosed in Exhibit D, as more fully described in the statement of facts
attached to this Certificate.

 

E.              Financial Covenants. I further certify that:

 

(Check and complete each of the following)

 

1.             Minimum Year-to-Date Earnings Before Taxes (for periods ending
12/31/2011 and earlier). Pursuant to
Section 5.2(a) of the Credit Agreement, Company’s Earnings Before Taxes for the
year-to-date period ending on the Reporting Date, was
[$                          ], which o satisfies o does not satisfy the
requirement that such amount be not less than the applicable year-to-date amount
set forth in the table below (numbers appearing between parentheticals are
negative) on the Reporting Date:

 

 

Year-to-Date
 Period Ended

 

Minimum Earnings
Before Taxes

 

April 2, 2011

 

$

(400,000

)

July 2, 2011

 

$

(1,200,000

)

October 1, 2011

 

$

(1,000,000

)

December 31, 2011

 

$

(800,000

)

 

 

2.             Minimum Trailing Twelve Months Earnings Before Taxes (for periods
ending after 12/31/2011). Pursuant to Section 5.2(b) of the Credit Agreement,
Company’s Earnings Before Taxes for the twelve month period ending on the
Reporting Date, was [$                          ], which o satisfies o does not
satisfy the requirement that such amount be not less than the applicable
trailing twelve month amount set forth in the table below (numbers appearing
between parentheticals are negative) on the Reporting Date:

 

Twelve Month
 Period Ended

 

Minimum Earnings
Before Taxes

 

March 31, 2012

 

$

(750,000)

 

June 30, 2012

 

$

(750,000)

 

September 29, 2012

 

$

(750,000)

 

 

 

 

22

--------------------------------------------------------------------------------


 

 

Twelve Month
 Period Ended

 

Minimum Earnings
Before Taxes

 

December 29, 2012

 

$

(750,000

)

March 30, 2013

 

$

(750,000

)

June 29, 2013

 

$

(750,000

)

September 28, 2013

 

$

(750,000

)

December 28, 2013

 

$

(750,000

)

March 29, 2014

 

$

(750,000

)

June 28, 2014

 

$

(750,000

)

September 27, 2014

 

$

(750,000

)

 

3.             Capital Expenditures. Pursuant to Section 5.2(c) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the fiscal year ended [               ,
20          ], for Capital Expenditures,
[$                                      ] in the aggregate which o satisfies o
does not satisfy the requirement that such expenditures not exceed $2,000,000.

 

4.             Salaries. Company o is o is not in compliance with Section 5.9 of
the Credit Agreement, which requires that Company not pay excessive or
unreasonable salaries, bonuses, commissions, consultant fees or other
compensation.

 

                Attached are statements of all relevant facts and computations
in reasonable detail sufficient to evidence Company’s compliance with the
financial covenants referred to above, which computations were made in
accordance with GAAP.

 

ANALYSTS INTERNATIONAL CORPORATION

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

23

--------------------------------------------------------------------------------


 

Exhibit H to First Amendment

Exhibit H to Credit and Security Agreement

 

Pricing Grid

 

For all fiscal quarters of Company ending on or before December 31, 2011:

 

Status

 

Fiscal Quarter of Company Ending:

 

Summary
Criteria (year-to-
date Earnings
Before Taxes of
Consolidated
Group)

 

Advances

 

Unused
Line Fee

 

Letter of
Credit
Fee

 

Level I

 

April 2, 2011

 

Less than or equal to ($200,000)

 

 

 

 

 

 

 

 

 

July 2, 2011

 

Less than or equal to ($250,000)

 

2.50

%

0.375

%

2.50

%

 

 

October 1, 2011

 

Less than or equal to $100,000

 

 

 

 

 

 

 

 

 

December 31, 2011

 

Less than or equal to $250,000

 

 

 

 

 

 

 

Level II

 

April 2, 2011

 

Greater than ($200,000)

 

 

 

 

 

 

 

 

 

July 2, 2011

 

Greater than ($250,000)

 

2.00

%

0.25

%

2.00

%

 

 

October 1, 2011

 

Greater than $100,000

 

 

 

 

 

 

 

 

 

December 31, 2011

 

Greater than $250,000

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

Exhibit H to First Amendment

Exhibit H to Credit and Security Agreement

 

For all fiscal quarters of Company ending after December 31, 2011:

 

Status

 

Summary Criteria
(trailing twelve-month
Earnings Before Taxes
of Consolidated Group)

 

Advances

 

Unused Line Fee

 

Letter of Credit Fee

 

Level I

 

Less than or equal to $500,000

 

2.50

%

0.375

%

2.50

%

Level II

 

Greater than $500,000 but
 less than or equal to $2,000,000

 

2.00

%

0.25

%

2.00

%

Level III

 

Greater than $2,000,000

 

1.50

%

0.25

%

2.00

%

 

 

25

--------------------------------------------------------------------------------

 